The opinion of the court was delivered by
Ybazey, J.
In pronouncing the judgment of the court in Whiting v. Earle, 3 Pick. 201, Parker, Ch. J., said: “ We go so far as to say, that where a minor son makes a contract for his services on his own account, and the father knows of it and makes no objection, there is an implied assent that the son shall have his earnings.” . We think this proposition is sound and merits emphatic approval. It is simple justice, without danger of working injustice. It does not interfere with the right of the father, or in case of his death, the mother, to the earnings provided he seasonably demands them. It does prevent the wrong attempted here, and likely to occur under a different rule. It is abundantly sustained by the authorities cited in the defendant’s brief. We do not think it is necessary that the employer should have made the contract with, and payment to, the son upon knowledge of his total or partial emancipation by the father, in order to be entitled to make this defence. The point of the proposition is that the father knows of the contract and makes no objection. We do not decide that the defence could not be put on other grounds. This is sufficient.
The pro forma judgment is reversed. Judgment for the defendant for costs.